Citation Nr: 9926574	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-29 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. §1151 (West 1991) for additional 
disability characterized as ptosis of the left eyelid caused 
by surgery performed at the U.S. Department of Veterans 
Affairs (VA) Medical Center, Wilmington, Delaware on December 
20, 1994.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to January 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in September 1997.  The statement 
of the case was issued in September 1997.  A substantive 
appeal was received in October 1997.  The veteran testified 
at a personal hearing at the RO in March 1998.  In June 1999 
the veteran appeared at a hearing on appeal before the 
undersigned Member of the Board, sitting at the RO.


REMAND

With regard to the issue of entitlement to compensation 
benefits pursuant to §1151, the veteran contends that surgery 
performed at that VA Medical Center in Wilmington, Delaware 
in December 1994 resulted in complete ptosis of the left 
eyelid.  He asserts that although ptosis of the left eyelid 
was present prior to surgery, that the surgery resulted in 
complete ptosis.

The record includes a November 1994 outpatient records 
indicating that the veteran was seen for preoperative testing 
and that he was scheduled to return on December 15, 1994 for 
an additional preoperative visit.  However, there is nothing 
in the record documenting the scheduled December 15, 1994 
preoperative visit.  In addition, the record does not include 
the complete record of hospitalization for the surgery 
conducted on December 20, 1994.  The record includes a VA 
hospital summary noting that the veteran underwent anterior 
approach ptosis correction on December 20, 1994 and that he 
was discharged on December 21, 1994.  The operative report is 
also of record.  However, the complete hospital records, 
including any nursing and doctors notes and admission 
physical examination report which could document the extent 
of ptosis prior to the December 1994 surgery do not appear to 
have been received from the Wilmington, VA Medical Center.

The record also shows that the veteran underwent additional 
ptosis repair surgeries at the Philadelphia VA Medical Center 
in July and August 1995.  The complete hospital records 
pertaining to those surgeries have not been obtained.

The Board finds that all VA records should be obtained before 
a decision is entered as they are constructively of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In June 1999, the veteran testified that at the time of the 
surgery in December 1994, that he was seen by a woman VA 
physician who indicated to him that she could perform surgery 
that would correct the left eyelid and make it equivalent to 
the right eyelid.  The veteran did not identify the name of 
the physician.  The Board notes that the December 1994 
operative report shows that the surgery was performed by Dr. 
Bzik and Dr. Christianne Schoedel.  The RO should contact the 
veteran and request that he identify the name of the doctor 
and then the RO should obtain a statement from that 
physician, if available, regarding representations made to 
the veteran pertaining to the December 1994 surgery.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims folder the complete VA 
inpatient and outpatient clinical records 
associated with the veteran's surgery 
performed during hospitalization at the 
Wilmington, Delaware VA hospital on 
December 20 and 21, 1994 and surgeries 
performed during hospitalization at the 
Philadelphia, Pennsylvania Medical Center 
from July to August 1995, including 
hospital summaries, admission physical 
examination reports, consultation 
reports, special studies, operation 
reports, progress notes, physicians' and 
nurses' notes, laboratory reports and 
intensive care unit records, and all 
follow-up outpatient records following 
hospitalization that are not already in 
the claims file.  

2.  The RO should contact the veteran and 
request that he identify the VA physician 
who told him that ptosis of the left eye 
could be corrected by surgery done in 
December 1994.  If the veteran responds, 
that physician should be requested to 
review the records of hospitalization and 
to state in writing whether she/he 
advised the veteran that ptosis of the 
left eyelid could be corrected by 
surgery, which was performed in December 
1994.  That physician should also be 
requested to indicate whether ptosis of 
the left eye was measured prior to 
surgery in December 1994, and, if so, 
what that measurement was.  The RO should 
document in writing in the claims file if 
the veteran fails to identify the 
physician or if the identified physician 
is not available.  The written response 
and/or any other responses received in 
connection with this request should be 
associated with the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


